DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Abstract Objection
Applicant’s arguments, see Remarks, filed 04/13/22, with respect to the objection of the abstract have been fully considered and are persuasive. The objection of the abstract has been withdrawn. 
Specification Objection
Applicant’s arguments, see Remarks, filed 04/13/22, with respect to the objection of the specification have been fully considered and are persuasive. The objection of the specification has been withdrawn. 
Claim Rejections under 35 U.S.C. 112  
Applicant’s arguments, see Remarks, filed 04/13/22, with respect to the rejection of claim 16 have been fully considered and are persuasive. The rejection of claim 16 under 35 U.S.C. 112(b) has been withdrawn. 
Claim Rejections under 35 U.S.C. 102
Applicant’s arguments, see Remarks, filed 04/13/22, with respect to the rejection of claims 1-2, 7, 9-13, 15, and 18-19 under 35 U.S.C. 102(a)(1) have been fully considered but are moot in view of the new grounds of rejection presented below. 
Applicant argues that Sui does not disclose the virtualized surgical tool being simulated by a controller that is handheld, nor receiving image data associated with a handheld controller and a workspace, wherein the controller data is being measured by one or more sensors in the controller. 
Sui discloses a handheld surgical training tool (Fig. 1, #102, 114) used to simulate a virtualized surgical training tool through the use of off-tool detectors, or cameras, and one or more fiducials located on the handheld surgical training tool (p. 1, [0006-0008]). While Sui does not disclose one or more sensors embedded in the handheld surgical training tool for collecting controller data in order to determine a first interaction, or “translation of the controller in one or more directions, rotation of the controller, and/or pinching/opening of a gripper coupled to the controller” (Specification, [0074]), Jian et al. (hereinafter “Jian”) (U.S. 9,355,574 B2) teaches that limitation, as will be explained below. 
Jian teaches a virtualized surgical tool being simulated by a controller that is handheld (Fig. 3; Abstract, where a 3D virtual training system is simulated by a handheld operating device (i.e., operating pen 130)). Namely, Jian teaches an operating pen coupled to a 3D system controller 120 such that the operating pen and the 3D system controller can exchange information to complete 3D training operations for a user of the 3D training system (Col. 2, ln. 58-62). Applicant argues that Jian does not bridge the gap left by Sui in light of the amendments. Applicant contends that Jian falls short of meeting the amendments because in Jian, “the user may use the operating pen 130 to interact with the 3D system controller 120 via the 3D display screen 110 and based on 3D images and displays.” (Remarks, p. 3, citing Col. 3, ln. 20-33). Specifically, Applicant argues that the virtualized controller 120 in Jian is simulated by the operating pen 130 touching the display screen, as opposed to using image data and data measured by one or more sensors in the controller. Examiner disagrees. 
Jian teaches that certain gesture input devices, such as camera or other sensing device, may be used as the operating pen, wherein the user may use one or more fingers to perform interaction with the 3D training system (Col. 3, ln. 28-32). The operating pen includes a positioning unit 134 that is configured to detect in real-time the position and gesture of the operating pen 130 in space, and to send the detected 3D position information to the communication unit for transmission (Col. 3, ln. 3-5, 31-41). Further, Jian explicitly states that the positioning unit of the operating pen may include sensors, such as motion trajectory sensors and gesture detection sensors (Col. 5, ln. 34-36). Jian states that, for example, the positioning unit of the operating pen 130 may include a gyro sensor to obtain motion trajectory data (e.g., position information of the operating pen 130 in space), an accelerometer to obtain the azimuth data (e.g., gesture information of the operating pen 130), and/or a geomagnetic sensor (Col. 5, ln. 31-41). This positioning unit 134 is distinct from the retractable head 132 that comes in contact with the display screen (Fig. 4; Col. 5, ln. 3-6).
For these reasons, claims 1-2, 7, 9-13, 15, and 18-19, as well as prior rejected claim 8, are rejected under 35 U.S.C. 103 as being unpatentable over Sui in view of Jian.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-2, 7-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sui (U.S. Pub. No. 2016/0133158 A1) in view of Jian (U.S. (9,355,574 B2).
Regarding claim 1, Sui discloses a computer implemented method (Abstract) comprising: accessing a virtual surgical simulation associated with a type of surgical procedure (p. 5, [0043], where the simulation can be accessed through a web portal), wherein the virtual surgical simulation includes a set of one or more transformation rules that correspond to a model for a virtualized surgical tool to be represented in the virtual surgical simulation (Abstract, where a tool is tracked in real-time with off-tool detectors to generate a tool path driving a virtual rendering of the surgical training tool in an operative environment), the virtualized surgical tool being simulated by a controller that is handheld (Fig. 1, #102, 114);
receiving image data associated with a controller that is handheld and a workspace (Fig. 1, #102, 114; p. 4, [0037], where image frames or spectral data may be collected with the off-tool detectors 112, and wherein the off-tool detectors include cameras configured to stereoscopically image the volume within which the surgical training tool is operating);
receiving controller data corresponding to a controller interaction (p. 1, [0008]; p. 4, [0037], where the position of one or more fiducials of a surgical training tool is detected with at least two off-tool detectors);
determining a first interaction of the controller that is handheld within the workspace based on at least one of the image data and the controller data (Fig. 1, #102, 114; p. 3, [0033]; p. 4, [0037], where the fiducials’ coordinates are translated into a position of the surgical training tool to map a first interaction in real-time);
transforming, using the set of one or more transformation rules, the first interaction of the controller to a manipulation of the virtualized surgical tool in the virtual surgical simulation (p. 4, [0037], where the simulation module converts the tool path into motions of the virtual surgical training tool within the virtual operative environment); and
outputting a representation of the manipulation of the virtualized surgical tool (p. 1, [0008]; p. 5, [0044], where the virtual rendering of the surgical training tool in a virtual operative environment is displayed via a display device, and wherein the virtual surgical training tool is manipulated in the virtual operative environment based on the tool path).
While Sui does not disclose controller data being measured by one or more sensors embedded in the controller, Jian teaches that limitation (Col. 5, ln. 31-41, where the positioning unit of the operating pen 130 may include a gyro sensor to obtain motion trajectory data (e.g., position information of the operating pen 130 in space), an accelerometer to obtain the azimuth data (e.g., gesture information of the operating pen 130), and/or a geomagnetic sensor). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize sensors embedded in the surgical training tool of Sui, as taught by Jian, in order to more accurately detect position and/or gesture of the surgical training tool as opposed to using fiducials located on the tool and detected via off-tool detectors.

Regarding claim 2, Sui and Jian teach all of the limitations of claim 1 as discussed above. Further, Sui discloses wherein the image data is generated based on projection of a structured light field (p. 3, [0031], where the off-tool detectors may be coupled to or supported by the top surface and/or the bottom surface, and wherein the top surface and/or the bottom surface may further include one or more illumination sources configured to illuminate the volume within which the surgical training tool is manipulated). Just as the illuminator in the present invention projects light in the field of view 230 of the imaging system 220 (p. 13, [0045]), the illumination source in Sui is configured to provide substantially uniform illumination within the volume to maintain a clear field of view for the detectors 112 (p. 3, [0031]).

Regarding claim 7, Sui and Jian teach all of the limitations of claim 1 as discussed above. Further, Sui discloses wherein the controller data is associated with seven degrees of freedom (p. 1, [0007], where the position (i.e. three-dimensional coordinates) of the one or more fiducials is determined; p. 2, [0025], where fiducial position and orientation (p. 2, [0029]) may be determined, as well as the operating state of the tool tip which may include a claw or prongs that perform a pinching movement).

Regarding claim 8, Sui and Jian teach all limitations of claim 1 as discussed above. However, Sui does not disclose wherein the controller is tethered to a mobile device. Yet, Jian teaches that limitation (Fig. 1; col. 5, ln. 27-30, where the operating pen is connected to the 3D system controller, or mobile device, and exchanges information using wireless communication means, such as Bluetooth and wireless USB, and/or wired communication means, such as 120 and USB). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the surgical tool in Sui to be wirelessly connected to the computing device in order to transmit data between the devices.

Regarding claim 9, Sui and Jian teach all of the limitations of claim 1 as discussed above. Further, Sui discloses wherein determining the manipulation of the virtualized surgical tool further comprises determining a trajectory associated with the controller (Abstract, where the tool is tracked in real-time with off-tool detectors to generate a tool path driving a virtual rendering of the surgical training tool; p. 3, [0033], the tool path over time may be recorded).

Regarding claim 10, Sui and Jian teach all claim limitations of claim 10 as discussed above. Further, Sui discloses detecting one or more markers (p. 2, [0024], where fiducials may include, but are not limited to, active markers, passive markers, and/or recognizable features (i.e. patterned surfaces)) associated with the controller from the image data (p. 1, [0008]; p. 2, [0026], detecting the position of one or more fiducials of a surgical training tool with off-tool detectors and the use of image recognition; p. 1, [0033], where the detectors are configured to extract the position coordinates of the one or more fiducials from a series of stereoscopic images to construct a tool path).

Regarding claim 11, Sui and Jian teach all of the limitations of claim 10 as discussed above. Further, Sui and Jian determining three or more markers are present in the image data (p. 2, [0025-0026], p. 3, [0033], where any number of fiducials may be located at the tip and/or other portions of the tool, such as along a shaft leading to the tool tip or the driving mechanism of the tool tip, and are detectable via stereoscopic imaging); and
determining, using the three or more markers, a full pose of a rigid body in a workspace coordinate system corresponding to the controller (p. 2, [0025-0026], where placing fiducials along the surgical training tool tip, shaft, and/or driving mechanism allows for complete detection of the position and orientation of the controller, including indication of an open/closed or active/inactive operating state of the tool tip and/or operation of a driving mechanism such as a handle, lever, or dial).

Regarding claim 12, Sui and Jian teach all claim limitations of claim 1 as previously discussed. Further, Sui discloses wherein the virtual surgical simulation further comprises a 3D environment (Fig. 4B; p. 3, [0034], where the output virtual surgical simulation may be displayed on a 3D graphical display).

Regarding claim 13, Sui and Jian teach all claim limitations of claim 1 as previously discussed. Further, Sui discloses wherein the virtual surgical simulation is output to display on a mobile device (p. 3, [0030, 0034], where the virtual rendering of the surgical training tool in a virtual operative environment may be visually observable via a computing system including a display device).

Regarding claim 15, , Sui and Jian teach all claim limitations of claim 1 as previously discussed. Further, Sui discloses wherein the virtual surgical simulation is output to a virtual reality headset (p.3, [0034], where the virtual rendering of the surgical training tool in a virtual operative environment may be output to virtual reality goggles).

Regarding claim 18, Sui and Jian teach all limitations of claim 1 as described above. Further, Sui discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform the actions of claim 1 as described above (p. 5, [0043], where the simulations may be stored on a non-transitory carrier medium, such as the storage medium 138, that is communicatively coupled to the processor 124).

Regarding claim 19, Sui discloses a system (Abstract) comprising: one or more data processors (p. 1, [0007]; p. 3, [0032-0033]; Fig. 3, #124);
a non-transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more data processors to perform actions (p. 5, [0043]; Fig. 3, #138) including:
accessing a virtual surgical simulation associated with a type of surgical procedure (p. 5, [0043], where the simulation can be accessed through a web portal), wherein the virtual surgical simulation includes a set of one or more transformation rules that correspond to a model for virtualized surgical tool to be represented in the virtual surgical simulation, the virtualized surgical tool being simulated by a controller that is handheld (Fig. 1, #102, 114; Abstract, where a tool is tracked in real-time with off-tool detectors to generate a tool path driving a virtual rendering of the surgical training tool in an operative environment);
receiving image data associated with a controller and a workspace (p. 1, [0007], where off-tool detectors, which may include cameras configured to stereoscopically image the volume within which the surgical training tool is operating (p. 3, [0033]), may detect position (i.e. three-dimensional coordinates) of the one or more fiducials);
receiving controller data corresponding to a controller interaction (p. 1, [0006], where the surgical instrument 102 or 114 may be tracked by detecting the position of one or more fiducials associated with the positioning and orientation of the tool body and movement of the operative tool head; p. 2, [0025] where one or more fiducials is placed at the tool tip to enable tracking of the tip status (i.e. open/close or active/inactive operating state of the tool tip)); 
determining a first interaction of the controller within the workspace based on at least one of the image data and the controller data (p. 1, [0007]; p. 3, [0033], where real-time tracking of the surgical training tool is done by extracting the position coordinates of the one or more fiducials from a series of stereoscopic images to construct a tool path);
transforming, using the set of one or more transformation rules, the first interaction of the controller to a manipulation of the virtualized surgical tool in the virtual surgical simulation (p. 1, [0007], where the tool path may be mapped to a virtual rendering of the surgical training tool in an operable environment); and
outputting a representation of the manipulation of the virtualized surgical tool (p. 1, [0007], where the virtual rendering may be visually observable via a display device). 
While Sui does not disclose controller data being measured by one or more sensors embedded in the controller, Jian teaches that limitation (Col. 5, ln. 31-41, where the positioning unit of the operating pen 130 may include a gyro sensor to obtain motion trajectory data (e.g., position information of the operating pen 130 in space), an accelerometer to obtain the azimuth data (e.g., gesture information of the operating pen 130), and/or a geomagnetic sensor). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize sensors embedded in the surgical training tool of Sui, as taught by Jian, in order to more accurately detect position and/or gesture of the surgical training tool as opposed to using fiducials located on the tool and detected via off-tool detectors.

Regarding claim 20, Sui and Jian teach all claim limitations of claim 19 as previously discussed above. Further, Sui discloses wherein the controller comprises a gripper comprising at least two arms, wherein the controller is handheld using the gripper (Fig. 1, p. 1, [0006]; [0025]; [0029], where the surgical training tool may include a grasper, which includes two arms acting as the driving mechanism 103, 115 of the tool).

11.	Claims 3-5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sui, in view of Jian, and in further view of Deluca (U.S. Pub. 2016/0182877 A1).
Regarding claim 3, Sui and Jian teach all limitations of claim 1 as described above. While Sui discloses stereoscopically imaging a volume within which the surgical training tool is operating (p. 3, [0033]), Sui does not explicitly disclose the step of an illumination source projecting a light pattern that is present in the image data. Yet, Deluca teaches that limitation (p. 7, [0082], where one or more pairs of stereo cameras receive light in the infrared, visible and/or ultraviolet spectrum and are used to obtain images comprising a pattern for tracking an observer and a physical object controlled by the observer (i.e., a controller)). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilization of an illumination source configured to project a light pattern onto the object in the image data, as taught by Deluca, into the stereoscopic imaging method disclosed in Sui to allow for more accurate detection of the object’s 3D position and/or orientation.

Regarding claim 4, Sui, Jian, and Deluca teach all limitations of claim 3 as previously discussed. Moreover, Deluca teaches detecting a distortion in the light pattern and determining a shape of an object in the image data based on the distortion in the light pattern (p. 7, [0082], where an array pattern of light is radiated and onto an image, and wherein the pattern is processed in order to detect observers and physical objects/controllers, as implemented, for example, by the Microsoft Kinect).
Meanwhile, Sui teaches the further limitation of utilizing an illuminator to determine that the shape of the object in the image data is the controller (p. 3, [0031, 0033], where the illumination sources are configured to illuminate the workspace within which the surgical training tool is located and manipulated in order to maintain a clear field of view for the detectors to stereoscopically image the workspace where the surgical training tool is operating).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the steps of detecting contouring in the projected light pattern, as taught by Deluca, in order to determine that the physical object that the light pattern is projected on is the controller/surgical training tool in the workspace, as disclosed by Sui, so that an accurate, real-time simulation based on the manipulation of the surgical training tool may be generated. 

Regarding claim 5, Sui and Jian all limitations of claim 1 as discussed above. Yet, neither Sui nor Jian teach wherein receiving image data comprises emitting infrared light, and receiving the image data by an infrared stereo camera. However, Deluca teaches these limitations (p. 7, [0082; 0084], where a tracking system includes one or more pairs of stereo cameras for receiving infrared light emitted from a controller/computer 850 and generating image data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the image capture system and illumination sources in Sui to further include infrared emitters to assist the off-tool detectors in monitoring manipulations of the object in the image.

Regarding claim 14, Sui and Jian teach all claim limitations all claim 1 as discussed above. However, neither Sui nor Jian teach wherein the virtual surgical simulation is output to an augmented reality headset. Yet, Deluca specifically teaches utilizing an augmented reality headset to view a stereoscopic display (Fig. 14; [0107-0108]). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sui, which provides for the surgical simulation to be output to holographic displays or other 3D graphical displays, to further be capable of outputting the generated simulation to an augmented reality headset as taught by Deluca so that the display may be conveniently mounted to the user’s head (Deluca, p. 1, [0008]).

Regarding claim 16, Sui and Jian teach all limitations of claim 1 as discussed above. However, neither Sui nor Jian explicitly teach transmitting data to the controller via one of a Bluetooth connection and a Wi-Fi connection. Yet, Deluca teaches that limitation ([0108], where the controller 1414 and other devices are connected via wired or wireless interface, including WiFi and Bluetooth). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the surgical training tool of Sui to be capable of receiving data from the mobile device/computing system via a wired or wireless connection as taught in Deluca in order to receive signals corresponding to an operation.

12.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sui, in view of Jian, and in further view of Kim (U.S. Pub. No. 2014/0272866 A1).
Regarding claim 6, Sui and Jian teach all limitations of claim 1 as discussed above. However, neither Sui nor Jian teach wherein determining the virtual surgical tool associated with the controller further comprises receiving a tool model selected by the user. However, Kim discloses that limitation. Specifically, Kim teaches the step of a user selecting any of a plurality of tools available for use in a surgical simulation (Abstract – a graphical user interface can be present to allow a user to control a simulation; Figs. 15a-15b; p. 2, [0026]; p. 4, [0047, where a system may receive a user selection of a tool from the virtual tool tray). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sui so that the user can choose from a variety of surgical tools based on a variety of laparoscopic surgeries as taught by Kim (Kim, p. 3, [0038]) in order to expand on the simulation operations that can be performed.

Regarding claim 17, Sui and Jian teach all limitations of claim 1 as discussed above. However, neither Sui nor Jian teach wherein the controller data further comprises pressure data associated with force sensors on the controller. Yet, Kim teaches that limitation. Specifically, Kim teaches collecting data during a simulation, including the amount of force imparted during the simulation (pp. 9-10, [0075]). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical training tool in Sui to include sensors to detect amount an of force imparted during the simulated operation in order to provide more accurate simulation consequences and/or interaction score/skill level (Kim, pp. 9-10, [0075]) and therefore improve training.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715